DETAILED ACTION
Response to Amendment
	This action is in response to the applicant’s amendment received 01/05/2022. The application is not in condition for allowance for the reasons set forth below. Claims 1 and 4-18 are pending.
Response to Arguments
Applicant’s arguments filed 01/05/2022 with respect to amended claim 1 have been fully considered and are persuasive. Krahbichler fails to disclose the distal anchoring mechanism comprising a self-expanding frame and a distal filter membrane coupled to the self-expanding frame as recited in amended claim 1. Therefore, the 102(a)(1) rejection of claims 1, 2, 4, and 14 by Krahbichler has been withdrawn and a new rejection has been set forth below. 
Claim Objections
Claim 16 is objected to because of the following informalities: a typographical error. Line 18 should read “a handle including a first actuation mechanism coupled to a proximal end of the inner member.” Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2014/0200597) and Dehdashtian et al. (US Pub. No. 2014/0350523).
Regarding claim 1, Wang discloses an embolic protection system (410) for isolating the cerebral vasculature (for example, see Figure 11 and paragraph 6), the system comprising an elongate outer sheath (250) having a proximal end and a distal end (illustrated as a tube, the distal end being illustrated in Figure 11, the proximal end considered the opposing end of the tube that is not shown), an inner member (200) extending through a lumen of the outer sheath (for example, see Figure 11), a distal anchoring mechanism (420) coupled to a distal end region of the inner member (200), the distal anchoring mechanism (420) comprising a self-expanding frame (424), a distal filter membrane (426) coupled to the self-expanding frame (424), a proximal filter membrane (446) carried between the inner member (200) and the outer sheath (250; for example, see Figure 11), the proximal filter membrane (446) configured to extend from the left subclavian artery (150) to the brachiocephalic artery (182; for example, see Figure 11), and an aortic support hoop (444; for example, see paragraph 51) coupled to the proximal filter membrane (446) and configured to seal the proximal filter membrane (446) against the wall of the aorta (100; for example, see Figure 11). Wang is fails to 
Dehdashtian also discloses an embolic protection system (for example, see abstract). Dehdashtian teaches a handle (for example, see Figures 43A-43B) including a first actuation mechanism (slider 2610) coupled to a proximal end of an inner member (2612) and a second actuation mechanism (2608) coupled to the proximal end of an outer sheath (2606) so that the user can manipulate the inner member and outer sheath from outside the patient’s body during the procedure (for example, see paragraph 214). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Wang’s device with a handle including a first actuation mechanism coupled to a proximal end of the inner member and a second actuation mechanism coupled to the proximal end of the outer sheath as taught by Dehdashtian. Doing so would enable the user to easily effect movement of the inner member and outer sheath as needed from outside the patient’s body during a procedure.
Regarding claim 14, Wang as modified by Dehdashtian discloses a distal end region of the outer sheath (250) is deflectable (applicant discloses in the specification pg. 11, lines 5-6, that the outer sheath can be “bent or deflected, etc.” wherein Figure 5 of Dehdashtian illustrates 250 bending or “deflecting” as it is inserted through the aortic arch and into the brachiocephalic artery).
Allowable Subject Matter
Claims 4, 8, 9, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-7 and 16-18 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claims 5-7, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a proximal bond tube coupled to a proximal filter bag termination of the proximal filter membrane, and an aortic support hoop connector extending from a proximal end of the aortic support hoop to the proximal bond tube.
Regarding claims 16-18, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a proximal bond tube coupled to a proximal filter bag termination of the proximal filter membrane, and an aortic support hoop connector coupled to and extending between a proximal end of the aortic support hoop and the proximal bond tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771         
January 18, 2022